Citation Nr: 0621947	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to June 
1963.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In May 2005, the Board remanded the appellant's 
appeal for further evidentiary development.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

This appeal was remanded in May 2005, in part, with an 
instruction to the RO to afford the veteran a medical 
examination to determine the nature and etiology of any low 
back disorder.  In pertinent part, the examiner was to 
"address" a medical opinion of record supplied by a private 
physician, Dr. John M. Demicco.  The Board noted that the 
veteran had submitted a favorable nexus opinion from this 
private physician.  See February 2003 private examination 
report.  The remand also instructed the VA examiner, in the 
event that he (or she) disagreed with Dr. Demicco's opinion, 
to essentially explain the bases for the disagreement.  

The veteran was afforded a VA examination in November 2005.  
Lumbar disc disease was diagnosed.  The examiner, however, 
while opining that it was less than a 50 percent likelihood 
that the veteran's current back disorder was caused by his 
military service (to include an inservice motor vehicle 
accident), did not "address the opinion of Dr. Demicco."  
Another remand is therefore required.  Stegall v. West, 11 
Vet. App. 271 (1998).


In addition, subsequent to the issuance of a February 2006 
supplemental statement of the case (SSOC), in April 2006, the 
veteran submitted additional evidence, to include a June 2002 
private operative report and medical treatise-type evidence.  
The veteran did not submit a waiver of initial consideration 
of this evidence by the RO and the RO did not issue a SSOC.  
In Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that the Board is prohibited from 
considering additional evidence without having to remand the 
case to the AOJ for initial consideration, unless having an 
appropriate waiver from the veteran.  In light of the Federal 
Circuit decision discussed above, the most appropriate action 
would be to remand this claim to the RO for initial 
consideration of the additional evidence submitted in April 
2006.  Accordingly, a remand is required for consideration of 
this evidence by the RO and, if the claim remains denied, the 
issuance of an SSOC.

Accordingly, this case is REMANDED to the VAMC for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the United 
States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should review the veteran's 
July 2005 statement and ascertain whether 
additional development is required in 
light of his identification of 
additional, arguably pertinent, evidence.  
Thereafter, all appropriate development 
must be conducted.  38 U.S.C.A. § 5103A.  

3.  The RO should have the VA physician 
who examined the veteran in November 2005 
specifically address the February 2003 
private medical opinion of Dr. Demicco.  
The veteran's claims file must be 
provided to the physician for review.  If 
he disagrees with Dr. Demicco's opinion, 
"full and complete reasons and bases 
must be provided explaining the bases for 
the disagreement."  The examiner should 
again render an opinion as to whether it 
is at least as likely as not that any 
diagnosed low back disorder is related to 
the veteran's service, to include a motor 
vehicle accident in 1961, and/or the low 
back pain reported in-service in 1962 and 
1963.  The physician's response must 
include the rationale for any and all 
opinions expressed.

4.  In the event that the VA physician 
who examined the veteran in November 2005 
is unavailable, the claims file should be 
forwarded to another similarly 
credentialed VA physician who should 
review the complete record (to include 
all medical records, i.e., service 
medical, private and VA treatment 
records; as well as the November 2005 VA 
and February 2003 private examination 
reports.  The examiner must provide 
diagnoses for any current low back 
disorders.  For each diagnosed low back 
disorder, the examiner must opine whether 
it is at least as likely as not (i.e., is 
there a 50 percent chance) that the 
disorder is related to a motor vehicle 
accident in 1961, and/or the low back 
pain reported in-service in 1962 and 
1963.  The examination report must 
address the opinion of Dr. Demicco.  If 
the examiner disagrees with Dr. Demicco's 
opinion, full and complete reasons and 
bases must be provided explaining the 
bases for the disagreement.  A complete 
rationale must accompany any opinion 
offered.  

5.  In the event that the veteran is 
required to be scheduled for another VA 
examination, he is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
his last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

6.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, take appropriate corrective 
action.  Stegall.  

7.  Thereafter, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a SSOC which includes 
a summary of any additional evidence 
submitted (to include initial 
consideration of the additional evidence 
submitted by the veteran since February 
2006), applicable laws and regulations, 
and the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As this is the second remand this claim must be afforded 
expeditious treatment by the AMC.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


